DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments [e.g., in view of applicant’s amendments, the prior art reference JP 2018168707A (Kamisaka) now appears to be the closest prior art of record to the claimed invention(s)]. See detailed rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the claim [still] recites “the hub having a lightening hole that opens to the external radial surface between the positive pressure surface and the negative pressure surface”. The claim is rendered indefinite such that the wording/phrasing of the claim is unclear
[e.g., the respective positive and negative pressure surfaces are being described with respect to an individual blade (or each individual blade), yet the aforementioned limitation appears to be describing the lightening hole with respect to two distinct blades];
[e.g., the claim language currently suggests that the lightening hole is configured to extend through an individual blade, rather than between two distinct blades];
[e.g., the intent of the claim appears to be to provide that the lightening hole opens to the external radial surface between the positive pressure surface of a first blade and the negative pressure surface of a second blade, however, this is not clearly articulated in the claim].
Regarding claim 4, the claim provides for “a portion of the outer edge portion”. The claim is rendered indefinite such that it is not clear as to whether or not the aforementioned portion is intended to be distinct from (or in reference to) the portion(s) of the plurality of first portions established per claim 1, of which are similarly provided as being with respect to the outer edge portion and the positive pressure surface of the blade(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2018168707A (Kamisaka).
Regarding claim 1, Kamisaka (Figures 3, 9) [emphasis on Fig. 9] teaches a centrifugal compressor (2) comprising a rotation shaft (8) and an impeller (4) fixed to the rotation shaft and rotating together with the rotation shaft (see Fig. 3, 9 in conjunction with paragraph [0002]),
the impeller including
a hub (10) having an external radial surface (12) having a shape gradually increasing in diameter from one side of the rotation shaft toward an other side of the rotation shaft (see Fig. 3) [e.g., increasing from left to right], and a back surface (16) formed on the other side of the rotation shaft (see Fig. 3), and
a plurality of blades (14) provided on the external radial surface of the hub (see Fig. 3),
the plurality of blades each having a positive pressure surface (46) and a negative pressure surface (47) extending from one side of the external radial surface toward an other side of the external radial surface [e.g., extending radially outward] and being of a positive pressure and a negative pressure, respectively, when the impeller rotates (see Fig. 3, 9),
the hub having a lightening hole (36, 38) that opens to the external radial surface between the positive pressure surface and the negative pressure surface (see Fig. 3, 9) [notwithstanding the clarity issue concerning this limitation, the examiner has construed this limitation such that the intent is to convey that the lightening hole opens to the external radial surface between the positive pressure surface of a first blade and the negative pressure surface of a second blade],
the hub having an outer edge portion with a plurality of first portions [e.g., the portions at and/or proximate to 38 per Fig. 9] each closer to the positive pressure surface and a plurality of second portions [e.g., the portions at and/or proximate to d2 per Fig. 9] each closer to the negative pressure surface (see Fig. 9), the plurality of second portions extending from the plurality of first portions in a circumferential direction of the hub and being in contact with the negative pressure surface of each blade (see Fig. 9),
the lightening hole being provided only at the plurality of first portions each closer to the positive pressure surface (see Fig. 9), and
the plurality of first portions each closer to the positive pressure surface being set to be smaller in thickness than the plurality of second portions each closer to the negative pressure surface (see Fig. 9)
[e.g., just as the corresponding first portions 116 per the instant application, the portions at and/or proximate to 38 per Fig. 9 define a zero thickness portion, while the portions at and/or proximate to d2 per Fig. 9 define a thickness portion greater than zero]; [e.g., compare the first and second portions 116, 118 per the instant application’s Fig. 2 to Fig. 9 of Kamisaka]. Also see 112(b) rejection(s) above.
Regarding claim 2, Kamisaka (Figures 3, 9) teaches wherein the lightening hole is a through hole penetrating from the external radial surface through to the back surface (see Fig. 3 in conjunction with paragraph [0040]).
Regarding claim 3, Kamisaka (Figures 3, 9) teaches (at least implicitly) wherein a length of each lightening hole of the hub in a circumferential direction thereof is less than half of a length of the positive pressure surface and the negative pressure surface in the circumferential direction (see Fig. 3, 9) [e.g., the aforementioned length relationship can be inferred in view of the illustrations per Fig. 3, 9].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over JP 2018168707A (Kamisaka).
Regarding claim 4, Kamisaka teaches the invention as claimed and as discussed above. Kamisaka fails to teach wherein the plurality of blades includes a first blade extending from the one side of the external radial surface to the other side of the external radial surface and a second blade extending from a radially inner portion of the external radial surface toward the other side of the external radial surface, such that the lightening hole is provided only at a portion of the outer edge portion closer to the positive pressure surface of the first blade than the negative pressure surface of the second blade and closer to the positive pressure surface of the second blade than the negative pressure surface of the first blade [e.g., in other words, Kamisaka fails to teach two distinct blade lengths and/or types that extend across the external radial surface of the impeller]; [e.g., in other words, Kamisaka fails to teach wherein the impeller includes splitter blades].
However, impellers having splitter blades are incredibly well-known and/or commonplace in the art, and to this extent, one skilled in the art would readily apply the teachings per Kamisaka to other impellers, such as an impeller that has splitter blades, without exercising inventive skill, so as to achieve the same technical effect(s) and/or advantage(s) disclosed per Kamisaka, of which include(s) reducing the forward thrust load acting on the impeller in the axial direction and optimizing the thrust balance of the impeller, to thereby reduce mechanical loss in the thrust bearing of the impeller (see paragraphs [0008], [0010])
[e.g., applying the lightening hole 36, 38 per Kamisaka to an impeller having splitter blades merely equates to an obvious intended use of the teachings per Kamisaka, such that the lightening hole(s) is/are being utilized in a particular impeller application to achieve the same technical effect(s) and/or advantage(s) disclosed per Kamisaka]; [e.g., one skilled in the art can readily select from various well-known configurations based on certain factors concerning the particular application (e.g., impeller size, blade types/lengths, number of blades, system(s) via which the impeller is to be applied, etc.) without the exercise of inventive skill].

Pertinent Prior Art / Examiner Comment
	While not relied upon per the detailed rejection above, the examiner notes the following previously cited prior art reference to further support the examiner’s assertion that “impellers having splitter blades are incredibly well-known and/or commonplace in the art” as discussed with regard to the dependent claim 4.
US 20150354359 A1 (Matsuda)
To elaborate, Matsuda (Figures 1, 3) teaches a well-known and comparable impeller that features the blade configuration per claim 4, wherein the impeller includes respective corresponding first and second blades 52, 53 (see Fig. 3).
Additionally note that claims 1-4 could alternatively be rejected under 35 U.S.C. 103 as being obvious over Matsuda in view of Kamisaka, such that the lightening holes per Kamisaka are applied to the impeller per Matsuda as a modification to the impeller per Matsuda, so as to reduce the forward thrust load acting on the impeller in the axial direction and optimize the thrust balance of the impeller, to thereby reduce mechanical loss in the thrust bearing of the impeller (see paragraphs [0008], [0010]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747